The Chancellor.
The property was twice advertised for sale under the execution in. this cause. The petitioner, who was interested in the property, attended at the time and place fixed in the first advertisement. He was then and there told by the complainant that owing to a mistake in the advertisement the sale would not take place, but would be re-advertised. The complainant then promised to notify him of the sale. Through forgetfulness he did not do so, and the sale took place in the absence and without the knowledge of the petitioner, and the property was sold at an inadequate price. The petitioner relied on the complainant’s promise. He intended to be present at the sale and buy the property. He estimates it as worth, at a low valuation, $900. It was sold for $160. The sale should be set aside, without costs. The costs of resale will be borne by the property. The money paid by the purchaser to the master, is of course to be repaid to him.